Title: From Thomas Jefferson to John Brown Cutting, 3 November 1788
From: Jefferson, Thomas
To: Cutting, John Brown



Dear Sir
 Paris Nov. 3. 1788.

I have now the honor to acknowledge your favors of the 30th. Sep. 5th. 6th. 7th. and 17th. of Octob. which I should have done sooner but that there was no new occurrence well ascertained and worth communicating. I think it now pretty certain that an alliance is entered into between England, Prussia and Sweden, to which Holland is to accede so as to make it quadruple. The Prussian army is on it’s march towards Holstein under the command of prince Frederick of Brunswick (a poor head). There is also said to be an army of 60,000 Prussians in Silesia ready to overawe Poland should it take side with Russia. Of this last fact however I am not sure. It would seem then as if Prussia meant to enter into the war, or is it only to induce Denmark to withdraw and leave Russia and Sweden to fight their own battles? If it does not produce this effect, will England lie by and only engage in case France should move? These are points incertain as yet. One thing is certain: that this country will make no move which may engage her in war till after her etats generaux. The Notables meet on Thursday next to decide on the form of composing and calling the etats generaux. What will be their form cannot yet be foreseen: much less what they will do. They will undoubtedly give money to the government, but probably for a short time, and make it the price of some concessions from the king for limiting his own rights and enlarging those of the nation. They will surely provide for the regular convocation of the states general in future. Other things talked of are a bill of rights, habeas corpus, civil list, and a negative at least on  legislative acts. The kingdom has been in the most perfect tranquillity since the announcing the states general for January. I doubt however the possibility of convoking them so soon.
Prince Henry of Prussia arrived here the day before yesterday. Remarkeable deaths are the Marshal de Biron and Marquis de Chastellux.
No body wishes more sincerely than I do to see the states individually as well as collectively extricate themselves from their debts. But having, in the letters I formerly gave you for S. Carolina, said as much on that subject as prudence would permit me, I am afraid to add any thing more. I thank you for your information on the subject of the whale fishery. After the hint I gave you, you would not expect to see the Arret of Sep. 26. I cannot now explain it to you, nor tell you with certainty in what form it will finally rest as to us. I am with very great esteem Dear Sir Your most obedt. humble servt,

Th: Jefferson

